                                                          lJ.S. DISTRICT COURT
                                                      NORTIJERN DISTRICT OF TEXAS
                                                              FILED
                  IN THE UNITED STATES DISTRICT OURT
                       NORTHERN DISTRICT OF TEXAS           JIJN 1 1 2!J!9 .
                           FORT WORTH DIVISION
                                                      CLERK, U.S. DISTRICT COURT
                                                        B~·---,,_...,--   __
MELISSA VEATCH,                     §                           Jcpuly

                                    §
           Movant,                  §
                                    §
vs.                                 §   NO. 4:19-CV-296-A
                                    §   (NO. 4:16-CR-132-A)
UNITED STATES OF AMERICA,           §
                                    §
           Respondent.              §


                     MEMORANDUM OPINION AND ORDER

      Carne on for consideration the motion of Melissa Veatch

("movant") under 28 U.S.C.   §   2255 to vacate, set aside, or

correct sentence. After having considered the motion, its

supporting memorandum, the government's response, the reply, and

pertinent parts of the record in Case No. 4:16-CR-132-A, styled

"United States of America v. Charles Ben Bounds, et al.," the

court has concluded that the motion should be denied.

                                   I.

                              Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On May 18, 2016, movant was named in a superseding

indictment charging her with conspiracy to possess with intent to

distribute 50 grams or more of a mixture and substance containing

a detectable amount of methamphetamine, in violation of 21 U.S.C.
§   846. CR Doc. 1 215. On June 22, 2016, movant appeared before the

court with the intent to enter a plea of guilty to the offense

charged without benefit of a plea agreement. CR Doc. 314. Movant

and her attorney signed a factual resume setting forth the

elements of the offense, the maximum penalty movant faced, and

the stipulated facts supporting movant's guilt. CR Doc. 315.

Under oath, movant stated that no one had made any promise or

assurance of any kind to induce her to plead guilty. Further,

movant stated her understanding that the guideline range was

advisory and was one of many sentencing factors the court could

consider; that the guideline range could not be calculated until

the presentence report ("PSR") was prepared; the court could

impose a sentence more severe than the sentence recommended by

the advisory guidelines and movant would be bound by her guilty

plea; movant was satisfied with her counsel and had no complaints

regarding his representation; and, movant and counsel had

reviewed the factual resume and movant understood the meaning of

everything in it and the stipulated facts were true. CR Doc.

1287.

        The probation officer prepared a PSR reflecting that

movant's base offense level was 38. CR Doc. 710,                             , 29. She



        'The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4:16-CR-132-A.

                                                  2
received a two-level enhancement for importation, id.        ~    30, a

two-level enhancement for maintaining a premises for

manufacturing or distributing a controlled substance, id.           ~   31,

and a three-level enhancement for being a manager or supervisor

of criminal activity involving five or more participants, id.             ~


33. She received a two-level and a one-level downward adjustment

for acceptance of responsibility. Id.   ~~   37-38. Based on a total

offense level of 42 and a criminal history category of VI,

movant's guideline range was 360 months to life. Id.     ~       117. The

statutorily-authorized maximum sentence was 40 years; therefore,

the guideline imprisonment range became 360 months to 480 months.



       Movant filed objections to the PSR. CR Doc. 1380. The

probation officer prepared an addendum to the PSR. CR Doc. 818.

On November 21, 2016, the court signed an order tentatively

concluding that movant's objections were without merit and

cautioning that there was a question as to whether she should

receive any reduction for acceptance of responsibility. CR Doc.

823.

       On November 23, 2016, movant appeared for sentencing. CR

Doc. 840. She withdrew her objections to the PSR except for an

objection as to paragraph 11, regarding the amount of

methamphetamine for which movant should be held responsible. CR

                                  3
Doc. 1288 at 5-6. The government presented the testimony of

Special Agent McCurdy, id. at 10-18, and the court overruled

movant's objection. Id. at 18. The court questioned whether

movant should be entitled to acceptance of responsibility, but

noted that it would not make any difference in her sentence. Id.

at 18-19. She was sentenced to a term of imprisonment of 400

months. CR Doc. 848. Movant appealed and her sentence was

affirmed. United States v. Veatch, 705 F. App'x 338 (5th Cir.

2017). Her petition for writ of certiorari was denied. Veatch v.

United States, 138 S. Ct. 1709 (2018)

                                                  II.

                                   Grounds of the Motion

        Movant asserts four grounds in support of her motion, all

alleging ineffective assistance of counsel. Doc.' 1. She says her

counsel was ineffective (1)                 for failing to persist in challenging

the drug quantity calculation in the PSR,                           id. at PageiD 3 4,            (2)

for failing to persist in objecting to the importation

enhancement, id. at PageiD 6,                   (3)     for failing to persist in

objecting to the drug premises enhancement, id. at PageiD 9, and




       'The "Doc.    "reference is to the number ofthe item on the docket in this civil action.
       3
        The "Page!D _"reference is to the page number assigned by the court's electronic filing
system and is used because the printed page numbers of the form motion are not the actual page numbers
and movant has inserted additional typewritten pages into the printed form.

                                                   4
(4)   for failing to conduct an adequate investigation before

withdrawing objections to the PSR, id. at PageiD 11.

                                   III.

                        Applicable Legal Standards

A.    28 U.S.C.   §   2255

      After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.      United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991) .     A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for

the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.   Shaid, 937 F.2d at 232.

      Section 2255 does not offer recourse to all who suffer trial

errors.   It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.      United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).        In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

                                    5
v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).     Further, i f

issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)   (citing Buckelew v. United States, 575 F.2d 515,

517-18 (5th Cir. 1978)).

B.   Ineffective Assistance of Counsel Claims

     To prevail on an ineffective assistance of counsel claim,

movant must show that    (1) counsel's performance fell below an

objective standard of reasonableness and (2) there is a

reasonable probability that, but for counsel's unprofessional

errors, the result of the proceedings would have been different.

Strickland v. Washington, 466 U.S. 668, 687 (1984); see also

Missouri v. Frye, 566 U.S. 133, 147 (2012). "[A] court need not

determine whether counsel's performance was deficient before

examining the prejudice suffered by the defendant as a result of

the alleged deficiencies.•    Strickland, 466 U.S. at 697; see also

United States v. Stewart, 207 F.3d 750, 751 (5th Cir. 2000).

"The likelihood of a different result must be substantial, not

just conceivable,• Harrington v. Richter, 562 U.S. 86, 112

(2011), and a movant must prove that counsel's errors •so

undermined the proper functioning of the adversarial process that

the trial cannot be relied on as having produced a just result."

                                  6
Cullen v. Pinholster, 563 U.S. 170, 189 (2011)                                (quoting

Strickland, 466 U.S. at 686).                      Judicial scrutiny of this type of

claim must be highly deferential and the defendant must overcome

a strong presumption that his counsel's conduct falls within the

wide range of reasonable professional assistance.                                   Strickland,

466 U.S. at 689. Simply making conclusory allegations of

deficient performance and prejudice is not sufficient to meet the

Strickland test. Miller v. Johnson, 200 F.3d 274, 282                                     (5th Cir.

2000).

                                                   IV.

                                              Analysis'

            Movant contends that her attorney was ineffective for

failing to persist in objections initially made to the drug

quantity attributed to her,                   the importation enhancement, and the

drug premises enhancement.' She says that the information in the

PSR was too vague to support the findings and recommendations of

the probation officer and the rulings of the court. Further, she




        4
          Along with her reply, movant submitted an affidavit, which the court is not considering as it was
filed after the government filed its response and without leave of court to amend her motion. United
States v. Cervantes, 132 F.Jd 1106, !Ill (5th Cir. 1998). The affidavit is conclusory in any event and,
for the reasons discussed herein, movant has not shown that she received ineffective assistance of
counsel.

        5
        As the government notes, movant did not object to the drug premises enhancement. CR Doc.
1380. Such an objection would have been meritless, given the information provided by the PSR.

                                                    7
says that her attorney withdrew the objections without consulting

her and for no reason. Doc. 1 at PageiD 4, PageiD 6, & PageiD 9. 6

        Contrary to movant's allegations, the PSR clearly sets forth

the amount of drugs for which she was held responsible. Although

it uses phrases such as •on at least three occasions• or •on at

least 10 occasions," CR Doc. 710, ,, 8, 10, movant was not held

accountable for a greater number of transactions. Moreover, the

probation officer was careful to avoid double-counting. Id. , 20.

Movant lodged objections to the PSR, CR Doc. 1380, and the

probation officer prepared an addendum, rejecting the objections.

CR Doc. 818. The court signed an order tentatively concluding

that movant's objections were without merit and cautioning that

there was a question as to whether she should receive any

reduction for acceptance of responsibility. CR Doc. 823. Clearly,

movant's attorney understood that if movant persisted in the

objections, she might lose acceptance of responsibility. And,

indeed, he withdrew two of the objections (as to importation and

being a manager or supervisor) at the sentencing hearing. CR Doc.

1288. The attorney stated:

        In light of the Court's order that we received on
        November 21st, I spoke with [movant) about it, and
        there is one objection in particular that we believe is

        6
         ln her reply, movant makes a new claim that her attorney failed to understand that loss of
acceptance of responsibility would not have affected her guideline range. Doc. 12 at 4-6. Again, the cmnt
is not considering new grounds urged in the reply. Cervantes, 132 F.3d at 1111.

                                                   8
        with merit and should not affect her acceptance of
        responsibility, but we would be willing to withdraw the
        other objections .

Id. at 5. Movant did not dispute her attorney's representation at

any time during the hearing.' Having decided to pursue a

particular course of action, movant cannot now complain that her

attorney was ineffective in complying with her wishes. Shore v.

Davis, 845 F. 3d 627, 633                (5th Cir. 2017). Counsel's conduct was

prudent and movant might have lost acceptance of responsibility

had she persisted in the objections. See United States v. Kimler,

167 F.3d 889, 893             (5th Cir. 1999) (failure to persist in a

meritless argument is not ineffective assistance) . 8

        Contrary to movant's allegation in support of the first

ground of her motion, her attorney did pursue the objection to

drug quantity at the sentencing hearing. Doc. 1288 at 5-7. The

government presented evidence to refute the objection. Id. at 8-

14. Movant's counsel cross-examined the witness, attempting to

discredit the testimony regarding amount supplied to movant. Id.

at 14-17. The court overruled the objection, finding that the

amount attributed to movant was based on reliable information.


       'Contrary to movant's argument, Doc. 8 at 12, the sentencing transcript does not reflect that
movant wanted her attorney to persist in the objections. CR Doc. 1288.

         'That the loss of acceptance of responsibility would not have affected movant's guideline range
does not mean that it could not have impacted her sentencing. Had the court determined that movant was
not entitled to acceptance or responsibility, it might have sentenced her to a term of imprisonment of up
to 480 months, rather than the 400 months she received.

                                                    9
Id. at 18. Movant has not shown, much less made any attempt to

show, that the drug quantity was incorrectly calculated. Nor has

she shown, or even attempted to show, that the importation, drug

premises, and manager/supervisor enhancements were not properly

applied. Movant herself admits that some of the methamphetamine

was imported. Doc. 1 at PageiD 7. See United States v. Serfass,

684 F.3d 548, 552 (5th Cir. 2012) (defendant need not even know

methamphetamine was imported for the enhancement to apply) . And,

as for the drug premises enhancement, the PSR reflects that

movant distributed large amounts of methamphetamine from her

apartment. CR Doc. 710, , , 14, 15, 19. 9

        In her final ground, movant says that her attorney failed to

conduct an adequate investigation before withdrawing her

objections to the PSR. Doc. 1 at PageiD 11. She says that had he

done so,       "he would have discovered ample evidence to present in

mitigation to the sentencing court and the result of the

proceeding would have been different.• Doc. 8 at 10. Movant fails

to describe specifically what her attorney should have done and

how it would have impacted her sentence. When a movant alleges

his attorney was ineffective for failing to interview witnesses

or to investigate a case, she must allege with specificity what



        'Paragraph 22 of the PSR says that the transactions described in paragraph 15 of the PSR took
place in movant's apartment. CR Doc. 710.

                                                  10
exculpatory evidence the attorney would have discovered. United

States v. Green, 882 F.2d 999, 1003                         (5th Cir. 1989). She must

show how the evidence would have been material and beneficial to

her defense. Anderson v. Collins, 18 F.3d 1208, 1221 (5th Cir.

1994). Here, movant has not pointed to specific evidence that

could and would have been discovered and that would have changed

the outcome. She merely speculates as to what might have been

pursued and what might have been learned. The addendum to the PSR

addressed movant's objections and verified that the sources of

information were reliable. CR Doc. 818. The court was entitled to

rely on the PSR and addendum thereto. Movant has not shown that

she could have prevailed on any of her objections (even assuming

the drug premises objection had been made). And, even had she

prevailed as to drug premises and importation, her guideline

range would have remained the same."

                                                    v.
                                                 Order

        The court ORDERS that all relief sought by movant in her

motion be, and is hereby, denied.

        Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule 11(a) of the Rules Governing Section 2255

        10
           Under the 2015 guidelines applicable in movant's case, her sentencing range was 360 months to
life (subject to the statutory cap of 40 years) had her offense level exceeded 36. In other words, contrary
to movant's argument, Doc. 12 at 6, a 4-point reduction would not have affected the guideline range.

                                                    11
Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2),   for the reasons discussed herein,   the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

       SIGNED June 11, 2019.




                                    12
